Chief Justice                                                 ^^♦^^                                                  Clerk
Jam es T. Worthen                                               ^oaim***^                                            Cathy S. Lusk

                                     Twelfth Court of Appeals
Justices                                                                                                             Chief Staff Attorney
Sam Griffith                                                                                                         Margaret Hussey
Diane DeVasto




           Thursday, January 13, 2005


           Ms. Susan D. Bonnen                                            Mr. E. Robert Human
           Assistant Attorney General                                     Flowers Davis, PLCC
           Transportation Division                                        1021 ESE Loop 323
           P.O. Box 12548                                                 Suite 200
           Austin, TX 78711 -2548                                         Tyler, TX 75701

           Ms. Celia S. Flowers
           Flowers-Davis, PLLC
           1021 ESE Loop 323
           Suite 200
           Tyler, TX 75701

           RE:      Case Number:                        12-04-00010-CV
                    Trial Court Case Number: 44,45 6-A

           Style: The State of Texas
                    v.

                    Donald Howard Davis


           You are hereby notified that in the above-described case, the following decision and order was
           this day made arid entered by this Court:

           "THIS DAY came on for review the status of the instant appeal. Due to Mr. Robert E.
           Human's failure to comply with this Court's letter of October 18, 2004, the clerk's telephone
           call of November 29, 2004, requesting proof of reinstatement to the State Bar, and this Court's
           order entered on December 16, 2004, it is hereby ORDERED that Mr. E. Robert Human is
           hereby removed as lead counsel for the Appellee and Ms. Celia Flowers is placed on the docket
           as lead counsel for the Appellee."

           Very truly yours,

           CATHY S. LUSK, CLERK

                    J
           By:
                 Katrina McClenny, Chief Depuff Clerk



                 1517West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
 Serving Anderson, Cherokee, Gregg, Henderson, Hopkins, Houston, Kaufman, Nacogdoches, Panola, Rains, Rusk, Sabine, San Augustine, Shelby,
                                                Smith Upshur, Van Zandt and Wood Counties
                                                       www.12thcoa.courts.state.tx.us